IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-19-00125-CV

ROBERT MARLETT,
                                                            Appellant
v.

LAURIE HEATH, ET AL,
                                                            Appellee



                           From the 13th District Court
                             Navarro County, Texas
                          Trial Court No. D18-27437-CV


                          MEMORANDUM OPINION

      Appellant Robert Marlett’s notice of appeal states that he desires to appeal from

the trial court’s March 26, 2019 memorandum (letter) ruling. The letter containing the

trial court’s rulings states, however:     “These memorandum rulings shall not be

considered as an order or findings of fact and conclusions of law, but shall have the same

effect as if orally pronounced in open court.”
       Appeals may be taken only from signed orders or judgments. See TEX. R. APP. P.

26.1. Marlett’s notice of appeal is therefore premature because the trial court has not

signed a judgment or appealable order.

       On April 10, 2019, the Clerk of this Court notified Marlett that this appeal was

subject to dismissal for want of jurisdiction and that the Court might dismiss this appeal

unless, within ten days from the date of the letter, a response was filed showing grounds

for continuing the appeal. We subsequently received the docketing statement. In it,

Marlett confirms that the trial court has not signed a final order or judgment. And no

other response has been received from Marlett.

       Accordingly, this appeal is dismissed for want of jurisdiction. See TEX. R. APP. P.

42.3(a).



                                                 REX D. DAVIS
                                                 Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
Appeal dismissed
Opinion delivered and filed May 15, 2019
[CV06]




Marlett v. Heath                                                                    Page 2